Citation Nr: 0938069	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, posttraumatic 
stress disorder (PTSD), and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 through 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  In his February 2006 notice 
of disagreement, the Veteran amended his claim of service 
connection for a psychiatric disorder to include 
consideration of possible service connection for PTSD.  In a 
June 2006 Statement of the Case, denial of the Veteran's 
claim of service connection for a psychiatric disorder, to 
include paranoid schizophrenia and PTSD, was confirmed.  The 
Veteran subsequently filed a timely substantive appeal later 
that month.


FINDINGS OF FACT

1.  The Veteran did not incur, nor did he receive any in-
service treatment for, an in-service psychiatric injury, 
illness or disease.

2.  The Veteran has received a current diagnosis of paranoid 
schizophrenia with depression, but has not received a current 
diagnosis of PTSD.

3.  The Veteran's currently diagnosed paranoid schizophrenia 
has not been shown to be etiologically related to an injury, 
illness or disease incurred during active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's currently diagnosed paranoid schizophrenia 
with depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

2.  The Veteran's claimed PTSD was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including psychoses such as 
paranoid schizophrenia, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Specifically with regard to claims of service connection for 
PTSD, service connection requires medical evidence showing a 
diagnosis of the condition, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in he light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

II.  Analysis

In this case, the Veteran has contended that he sustained an 
acquired psychiatric disorder, to include paranoid 
schizophrenia and PTSD, following a motor vehicle accident in 
August 1973, during his active duty service.


The Veteran's service treatment records corroborate that the 
Veteran was involved in an in-service jeep accident in April 
1973, and that as a result of that accident, he sustained 
injuries to his left knee and back.  The service treatment 
records do not, however, reflect that any head injuries or 
psychiatric injuries were sustained by the Veteran as a 
result of that accident.  In fact, the Board notes that the 
service treatment records as a whole are completely silent 
for any in-service complaints of psychiatric symptoms, nor do 
they reveal any in-service treatment or diagnosis of any 
psychiatric injury, illness or disease.

Post-service VA treatment records reveal that the Veteran was 
treated from July 1974 through July 1976 for disorders of his 
back, left knee, and left shoulder.  No psychiatric treatment 
was rendered, nor were any psychiatric complaints or symptoms 
noted.

From October 1985 through January 1985, the Veteran was 
hospitalized for psychiatric evaluation at the Connecticut 
Valley Hospital, following a referral by the Hartford 
Connecticut Correctional Department.  During that time, the 
Veteran was diagnosed an acute exacerbation of chronic 
paranoid schizophrenia.

From July 1992 through August 1992, the Veteran was 
hospitalized at Cedarcrest Regional Hospital for treatment of 
a "longstanding history of psychiatric illness."  These 
records also reflect a diagnosis of chronic schizophrenia, 
however, do not provide an opinion as to when the onset of 
the Veteran's psychiatric disorder occurred.  Also, no 
opinion was rendered which related the Veteran's psychiatric 
disorder to his active duty service.

In a September 1996 statement provided by the Veteran, he 
reported that "it was about 1980 that [his] mental condition 
started."

VA treatment records reflect that the Veteran received 
courses of ongoing psychiatric care from January through 
October of 1992, April 1997 through April 1998, and June 1999 
through May 2006.  These treatment records continue to 
document consistent and ongoing diagnosis of paranoid 
schizophrenia.  During treatment visits in April 1998 and 
February 2001, the Veteran reported his in-service jeep 
accident to VA physicians as part of his medical history and 
in relation to his back, left knee, and left shoulder 
disorders.  The records do not, however, reflect any medical 
opinions relating the Veteran's diagnosed paranoid 
schizophrenia to the in-service jeep accident or to any other 
in-service occurrence.

In his February 2006 notice of disagreement, the Veteran 
asserted that he had experienced his psychiatric condition 
since his discharge from active duty service.  He further 
stated that he wished to amend his psychiatric claim to 
include consideration of service connection for PTSD.

In an April 2006 VA Form 21-0781 Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD), the Veteran identified his in-service jeep 
accident as the stressor event which triggered his claimed 
PTSD.

Based upon the foregoing evidence, the Board finds that the 
Veteran is not entitled to service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia and 
PTSD.  The Veteran's service treatment records do not reflect 
that the Veteran incurred an in-service psychiatric injury, 
illness or disease, nor is there any indication in the record 
of any in-service treatment or diagnosis of a psychiatric 
disorder.  Although the post-service treatment records 
reflect a current and ongoing diagnosis of paranoid 
schizophrenia since October 1985, more than 11 years after 
the Veteran's discharge from service, no medical opinion 
relating the Veteran's diagnosed psychiatric disorder to an 
in-service event has been rendered.  With regard to the 
Veteran's claim of service connection for PTSD, the evidence 
in the claims file does not reflect a single treatment for 
PTSD, much less a diagnosis of it.  As such, the Veteran's 
claim of service connection for a psychiatric disorder also 
cannot be granted for the Veteran's claimed PTSD.

Currently, the only other evidence of record supporting the 
Veteran's claim are his own lay opinions, as expressed in his 
September 1996 statement, February 2006 notice of 
disagreement, and April 2006 VA Form 21-0781. 

To the extent that the Veteran has asserted continuity of 
psychiatric symptomatology since service, such a history is 
substantially rebutted by the complete absence of psychiatric 
treatment during service and during the 11 year interval 
following the Veteran's discharge from service and the 
initial diagnosis of paranoid schizophrenia in October 1985.  
Moreover, the Board notes that the Veteran's own statements 
as to the onset of his psychiatric disorder are 
contradictory, as in his September 1996 statement he reported 
that his psychiatric disorder began in 1980, yet in his 
February 2006 notice of disagreement he asserted that he had 
experienced his psychiatric disorder ever since his discharge 
from service in 1974.  Also, to the extent that the Veteran 
has attempted to relate his present psychiatric disorder to 
his 1973 in-service jeep accident, his lay statements are 
further rebutted by the service treatment records and post-
service treatment records from 1974 through 1976, which 
reflect that he was treated at that time for left knee, back, 
and left shoulder injuries, but not for psychiatric symptoms.  
In this regard, the Board notes that the 1974 through 1976 
treatment records do not make any subjective or objective 
mention of any psychiatric symptoms or disorders.   See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis of PTSD or a 
competent opinion as to medical causation for either his 
diagnosed paranoid schizophrenia or his claimed PTSD.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value as to the matter 
of medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia, 
depression, and PTSD, and this claim must be denied.


In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part, effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule, among other changes, removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in his or 
her possession that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, in a September 
2005 notice letter.  After the Veteran advised the RO of his 
desire to include a claim of PTSD as part of his pending 
service connection claim, he was further advised of the 
evidence necessary to substantiate a claim for service 
connection for PTSD in a March 2006 notice letter.  In that 
same letter, the Veteran was also notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable period of time in which the Veteran 
was afforded an opportunity to respond, the Veteran's claim 
of service connection for an acquired psychiatric disorder, 
to include paranoid schizophrenia and PTSD, were 
readjudicated in a June 2006 Statement of the Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.

The Board is aware of a July 1974 treatment record in the 
claims file which indicates that the Veteran was then in the 
process of applying for disability benefits from the Social 
Security Administration (SSA).  A subsequent October 1985 
treatment record from Connecticut Valley Hospital indicated 
that the Veteran "possibly received Social Security or V.A. 
disability benefits."  Although income information 
concerning his claim for VA pension benefits in 1996 refers 
to income from Social Security benefits, the evidence in the 
record does not mention the disability or disabilities that 
were the basis of his Social Security claim in 1974, and 
neither the Veteran nor his representative has reported that 
there are pertinent Social Security disability records.  Thus 
the record on appeal does not suggest that such records are 
pertinent.

The Board also notes that the Veteran has not been provided a 
VA examination to assess the nature and etiology of his 
present psychiatric disorder.  Under 38 U.S.C.A. § 5103A(d), 
a VA medical examination is to be afforded where such an 
examination "is necessary to make a decision on the claim."  
A VA examination is "necessary" where the evidence, after 
taking into consideration all information and lay or medical 
evidence:  (1) contains competent evidence that the veteran 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the veteran's active 
military, naval, or air service; and (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  In this case, the record on appeal does not contain 
any competent medical opinions that relate the Veteran's 
diagnosed paranoid schizophrenia to any in-service injury, 
illness, or event.  And the records of treatment and 
examination both during service and during the initial post-
service year do not contain any reference to psychiatric 
complaints or abnormalities.  With regard to the Veteran's 
claimed PTSD, the evidence does not demonstrate any competent 
diagnosis of PTSD.  Under the circumstances, a VA examination 
to assess the nature and etiology of the Veteran's 
psychiatric disorder is not "necessary."  Overall, there is 
no evidence of any VA error in notifying or assisting the 
Veteran and his representative that reasonably affects the 
fairness of this adjudication.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, posttraumatic 
stress disorder (PTSD), and depression, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


